Case: 2:19-cv-03329-ALM-KAJ Doc #: 204 Filed: 07/28/20 Page: 1 of 13 PAGEID #: 2285




                         IN THE UNITED STATES DISTRICT COURT
                         FOR THE SOUTHERN DISTRICT OF OHIO
                                   EASTERN DIVISION


 MOSES MCCORMICK, et al.,         :
                                  :                       Case No. 2:19-cv-03329
           Plaintiffs,            :
                                  :                       JUDGE ALGENON L. MARBLEY
      v.                          :
                                  :                       Magistrate Judge Jolson
 FRANKLIN COUNTY COURT OF COMMON :
 PLEAS, DOMESTIC DIVISION, et al. :
                                  :
           Defendants.            :


                                      OPINION & ORDER

                                       I. INTRODUCTION

          This matter is before the Court on Defendant Hsiu Chen-Lu’s Motion for Judgment on the

 Pleadings. Doc. 146. The matter is fully briefed, and the Court will resolve the Motion without

 oral argument. For the reasons set forth below, the Court GRANTS IN PART and DENIES IN

 PART Defendant’s Motion [#146].

                                       II. BACKGROUND

          Plaintiffs Moses and Mark McCormick filed a 256-page Complaint, alleging that several

 private parties, state courts, agencies, and their employees conspired against them in violation of

 their constitutional rights, in connection with Moses McCormick’s divorce proceedings. Plaintiffs

 bring this action under 42 U.S.C. § 1983 and the federal RICO statute, codified at 18 U.S.C. §

 1962.1 Many of Plaintiffs’ allegations are difficult to follow, but with respect to Defendant Hsiu-

 Chen Lu, Plaintiffs raise the following claims:



 1
     The § 1983 claim does not apply to Defendant Lu.

                                                   1
Case: 2:19-cv-03329-ALM-KAJ Doc #: 204 Filed: 07/28/20 Page: 2 of 13 PAGEID #: 2286




        Defendant Lu is Plaintiff Moses McCormick’s ex or soon-to-be ex-wife. Plaintiffs allege

        that Defendant Lu attempted to separate from Moses McCormick as a way to “personally

        immobilize him from public work,” “deprive him of assets that would be due him under

        the provisions of state law,” and limit his “visitation with his children.” When Mr.

        McCormick refused to sign marriage dissolution papers, Plaintiffs contend that Defendant

        Lu, in retaliation, filed a false complaint and committed perjury by stating Mr. McCormick

        “had an affair, was abusive and cruel, and neglected his [marital] dut[ies].” In addition,

        Plaintiffs assert that Defendant Lu acted in concert with state officials to thwart Mr.

        McCormick’s civil lawsuit against her for concealing at least $300,000 worth of marital

        property. Plaintiffs also maintain that Defendant Lu “bribed the Franklin County Court of

        Common Pleas directly and indirectly to gain favorable rulings, and to receive the rulings

        consistent with the terms and conditions set forth in the dissolution papers.” Finally,

        Plaintiffs state that Defendant Lu’s actions were “an attempt on the life of Plaintiff Moses

        McCormick due to him . . . being at ‘high risk’ for a stroke.” This claim is apparently

        connected to Defendant Lu’s act of cancelling Mr. McCormick’s health insurance.

 Doc. 1 at 178-191.

                                   III. STANDARD OF REVIEW

        Motions for judgment on the pleadings pursuant to Federal Rule of Civil Procedure 12(c)

 are analyzed using the same standard applicable to a motion to dismiss under Rule 12(b)(6).

 JPMorgan Chase Bank, N.A. v. Winget, 510 F.3d 577, 581 (6th Cir. 2007). “For purposes of a

 motion for judgment on the pleadings, all well-pleaded material allegations of the pleadings of the

 opposing party must be taken as true, and the motion may be granted only if the moving party is

 nevertheless clearly entitled to judgment.” Id. (quoting Southern Ohio Bank v. Merrill Lynch,



                                                 2
Case: 2:19-cv-03329-ALM-KAJ Doc #: 204 Filed: 07/28/20 Page: 3 of 13 PAGEID #: 2287




 Pierce, Fenner & Smith, Inc., 479 F.2d 478, 480 (6th Cir. 1973)). The Court need not, however,

 “accept as true legal conclusions or unwarranted factual inferences.” Id. at 581-82 (quoting Mixon

 v. Ohio, 193 F.3d 389, 400 (6th Cir. 1999)). Rather, a Rule 12(c) motion “is granted when no

 material issue of fact exists and the party making the motion is entitled to judgment as a matter of

 law.” Id. at 582 (quoting Paskavan v. City of Cleveland Civil Serv. Comm’n, 946 F.2d 1233, 1235

 (6th Cir. 1991)).

                                          IV. ANALYSIS

        Defendant Lu moves for judgment on the pleadings on four grounds: (1) the Court lacks

 subject-matter jurisdiction; (2) Plaintiffs’ claims are barred by the Rooker-Feldman doctrine; (3)

 Plaintiffs fail to state a cognizable RICO claim against Defendant Lu; and (4) Plaintiffs’ claims

 are frivolous and intended to harass Defendant Lu. The Court will address each of Defendant’s

 arguments, in turn, below.

                       A. Whether the Court has Subject-Matter Jurisdiction

        First, Defendant Lu moves for judgment on the pleadings, arguing the Court lacks subject

 matter jurisdiction over Plaintiffs’ claims because they all arise out of the couple’s divorce

 proceedings. Defendant’s argument is based on her interpretation of the domestic-relations

 exception to federal jurisdiction.

        The “domestic-relations exception” deprives federal courts of jurisdiction over cases

 “involving the issuance of a divorce, alimony, or child custody decree.” Chevalier v. Estate of

 Barnhart, 803 F.3d 789, 794 (6th Cir. 2015) (citing Ankenbrandt v. Richards, 504 U.S. 689, 704

 (1992)). While this jurisdictional bar typically applies to cases involving diversity jurisdiction,

 the Sixth Circuit has extended its reach to cases involving a federal question but whose substance

 are domestic relations. Chambers v. Michigan, 473 F. App’x 477, 479 (6th Cir. 2012) (“Even



                                                  3
Case: 2:19-cv-03329-ALM-KAJ Doc #: 204 Filed: 07/28/20 Page: 4 of 13 PAGEID #: 2288




 when brought under the guise of a federal question action, a suit whose substance is domestic

 relations generally will not be entertained in a federal court.”) (citing Firestone v. Cleveland Trust

 Co., 654 F.2d 1212, 1215 (6th Cir. 1981)).

        Importantly, the domestic-relations exception must be applied narrowly, as federal courts

 “have no more right to decline the exercise of jurisdiction which is given, than to usurp that which

 is not given.” Chevalier, 803 F.3d at 795 (quoting Marshall v. Marshall, 547 U.S. 293, 298-99

 (2006)). To that end, “[t]he domestic-relations exception to federal . . . jurisdiction does not apply

 when the parties do not ask the federal court to perform these status-related functions—issuing a

 divorce, alimony, or child custody decree—even if the matter involves married or once-married

 parties.” Id. at 797. This dividing line, however, is not always clear. See, e.g., Catz v. Chalker,

 142 F.3d 279, 291 (6th Cir. 2015), abrogated on other grounds by Coles v. Granville, 448 F.3d

 853, 859 n.1 (6th Cir. 2006), (“True, the remedy Catz seeks—a declaration that the Pima County

 divorce decree is void as a violation of due process—would seem to directly impact the marriage

 status and rights between the husband Plaintiff and his wife. On the other hand, if the divorce

 judgment were unconstitutionally obtained, it should be regarded as a nullity, and any decree so

 stating would change nothing at all. Further, the declaration Catz seeks would not itself address

 the merits, or ultimately dispose, of Chalker’s divorce petition; she would be free to litigate her

 marital status in state court.”) (internal quotations and citation omitted); Alexander v. Rosen, 804

 F.3d 1203, 1206 (6th Cir. 2015) (“It is true that Alexander asks us to abate[] his child support

 payments. But just as Catz’s request that we nullify his divorce did not prevent us from taking

 jurisdiction, Alexander’s desired relief does not alter the character of his case, which presents

 standard questions of federal conspiracy and civil rights law.”) (internal quotations and citation

 omitted); cf. Wiesmueller v. Oliver, 2019 WL 2501561, at *5 (M.D. Tenn. June 17, 2019) (“Despite



                                                   4
Case: 2:19-cv-03329-ALM-KAJ Doc #: 204 Filed: 07/28/20 Page: 5 of 13 PAGEID #: 2289




 Mr. Wiesmueller’s labeling of his claims as such, this is simply not a RICO action. Rather, as his

 email correspondence with Mrs. Wiesmueller and his complaint make plain, Mr. Wiesmueller has

 invoked that statute in an effort to secure this Court’s jurisdiction to alter the outcome of his

 divorce.”). Ultimately, the critical question is whether exercising jurisdiction over a case would

 require the Court to apply state domestic relations law. If so, the Court should decline jurisdiction.

 See Catz, 142 F.3d at 291 (“Finally, Catz is not asking the district court to involve itself in the sort

 of questions attendant to domestic relations that are assumed to be within the special expertise of

 state courts[.]”); Alexander, 804 F.3d at 1205-06 (“[Plaintiff] does not request that we issue a

 divorce, alimony, or child custody decree or that we modify or interpret an existing decree. He

 instead requests that we apply federal law to determine whether the officials overseeing his child

 support case conspired against him—an inquiry that does not require us to apply Michigan child

 custody law, question the state’s calculation of child support payments, or otherwise address the

 merits of the underlying dispute.”); cf. Wiesmueller, 2019 WL 2501561 at *5 (“Further, calculation

 of Mr. Wiesmueller’s requested damages would require this Court to apply state law to determine

 his marital share of the accrued equity, which is exactly the kind of endeavor that the domestic

 relations exception was designed to prevent.”).

        Here, the domestic-relations exception does not strip this Court of jurisdiction over

 Plaintiffs’ federal RICO action. Importantly, Plaintiffs do not request that the Court nullify Mr.

 McCormick and Ms. Lu’s divorce. Plaintiffs do not seek an order requiring Ms. Lu to pay Mr.

 McCormick a regular allowance, i.e., alimony. Nor do Plaintiffs seek an order to modify an

 existing child custody decree. Rather, Plaintiffs ask the Court to adjudicate whether Defendant Lu

 engaged in a conspiracy with other private and governmental actors to, among other things,

 “immobilize Mr. McCormick from public work” and “deprive him of assets.” For these tort-



                                                    5
Case: 2:19-cv-03329-ALM-KAJ Doc #: 204 Filed: 07/28/20 Page: 6 of 13 PAGEID #: 2290




 related injuries, Plaintiffs seek monetary damages based solely on the application of federal law.

 The domestic-relations exception, therefore, does not preclude Plaintiffs from seeking redress in

 federal court for their alleged injuries. See Chevalier, 803 F.3d at 798 (“Because none of the

 claims or remedies requires a federal court to dissolve the marriage, award alimony, monitor

 Chevalier’s need for maintenance and support, or enforce Barnhart’s compliance with a related

 court order, Chevalier’s claims are not subject to the domestic-relations exception[.]”).

           B. Whether Plaintiffs’ Claims are Barred by the Rooker-Feldman Doctrine

        Alternatively, Defendant Lu moves for judgment on the pleadings, arguing Plaintiffs’

 claims are barred by the Rooker-Feldman doctrine. The Rooker-Feldman doctrine stems from two

 Supreme Court decisions interpreting 28 U.S.C. § 1257(a). See District of Columbia Court of

 Appeals v. Feldman, 460 U.S. 462 (1983); Rooker v. Fidelity Trust Co., 263 U.S. 413 (1923). 28

 U.S.C. § 1257(a) is designed “to prohibit end-runs around state court judgments that might occur

 when parties go into federal court essentially seeking review of a state-court decision.” Kovacic

 v. Cuyahoga Cty. Dept. of Children and Family Servs., 606 F.3d 301, 308 (6th Cir. 2010).

 Specifically, the statute provides that “[f]inal judgments or decrees rendered by the highest court

 of a State in which a decision could be had, may be reviewed by the Supreme Court by writ of

 certiorari.” Id. at 308-09. “The Rooker-Feldman doctrine, as it has become known, is based on

 the negative inference that, if appellate court review of such state judgments is vested in the

 Supreme Court, then it follows that such review may not occur in the lower federal courts.” Id. at

 309.

        In Kovacic, the Sixth Circuit held that the Rooker-Feldman doctrine did not bar a § 1983

 claim brought by two children against the Department of Family Services, where the children

 alleged that the agency’s unconstitutional conduct led to a juvenile court decision removing them



                                                  6
Case: 2:19-cv-03329-ALM-KAJ Doc #: 204 Filed: 07/28/20 Page: 7 of 13 PAGEID #: 2291




 from their mother’s custody. Id. at 310. In distinguishing between “plaintiffs who bring an

 impermissible attack on a state court judgment—situations in which Rooker-Feldman applies—

 and plaintiffs who assert independent claims before the district court—situations in which Rooker-

 Feldman does not apply,” the Sixth Circuit stressed that the children’s claims did not “seek review

 or reversal of the decision of the juvenile court to award temporary custody to the state, but instead

 focus[ed] on the conduct of Family Services and of the social workers that led up to the juvenile

 court’s decision to award temporary custody to the County.” Id. Similarly, in Brokaw v. Weaver,

 the Seventh Circuit held that a plaintiff’s civil suit against various state actors and agencies

 following a state court decision removing her from her parents’ home was not barred by the

 Rooker-Feldman doctrine. 305 F.3d 660, 665 (7th Cir. 2002). In reaching that decision, the court

 emphasized that plaintiff was “not merely claiming that the decision of the state court was incorrect

 or that the decision violated her constitutional rights; rather, [plaintiff was] alleging that the people

 involved in the decision to forcibly remove her from her home and her parents and subject her to

 the custody of the IDCFS violated her constitutional rights, independently of the state court

 decision.” Id.

         Here, as in Kovacic and Brokaw, Plaintiffs’ claims against Defendant Lu do not seek to

 reverse the decision of any state court. To the contrary, Plaintiffs seek monetary damages for an

 alleged conspiracy amongst various actors who happened to have some direct or indirect

 involvement with Moses McCormick’s divorce proceedings. See Alexander, 804 F.3d at 1206-

 07(6th Cir. 2015) (“That doctrine does not apply here, because [Plaintiff’s] alleged injury did not

 emerge from the state court judgment. He does not appeal the state court’s child support decision;

 he challenges the conduct of the individuals who happened to participate in that decision.”). A

 favorable ruling in this case would not overturn any prior decisions of the state courts. Plaintiffs’



                                                    7
Case: 2:19-cv-03329-ALM-KAJ Doc #: 204 Filed: 07/28/20 Page: 8 of 13 PAGEID #: 2292




 federal RICO claim, therefore, stands on its own. See Kovacic, 606 F.3d at 309 (“The inquiry

 [focuses on] the source of the injury the plaintiff alleges in the federal complaint. If the source of

 the injury is the state court decision, then the Rooker-Feldman doctrine would prevent the district

 court from asserting jurisdiction. If there is some other source of injury, such as a third party’s

 actions, then the plaintiff asserts an independent claim. . . . To the extent that Defendants argue

 that these claims, even though they do not assert injury from the state court judgments, are

 ‘inextricably intertwined’ with those judgments so as to fall within the reach of Rooker-Feldman,

 that argument must fail.”) (quoting McCormick v. Braverman, 451 F.3d 382, at 393-94 (6th Cir.

 2006)). Accordingly, the Rooker-Feldman doctrine does not pose a bar to Plaintiffs’ civil RICO

 claim.

          C. Whether Plaintiffs’ Fail to State a Cognizable Claim under the RICO Statute

          Next, Defendant Lu asserts that Plaintiffs fail to state a claim upon which relief can be

 granted. First, Defendant Lu maintains that Plaintiffs’ Complaint fails to identify which section

 of the RICO statute they are invoking. Second, Defendant Lu contends that Plaintiffs failed to set

 forth with particularity the elements and facts supporting a RICO claim. Finally, Defendant Lu

 argues that Plaintiffs fail to establish a cognizable injury stemming from her alleged misconduct.

          To prevail on a civil action under the federal Racketeer Influenced and Corrupt

 Organizations Act, a plaintiff must prove the following elements: “(1) conduct (2) of an enterprise

 (3) through a pattern (4) of racketeering activity.” Bradley v. Miller, 96 F. Supp. 3d 753, 787 (S.D.

 Ohio 2015) (quoting In re ClassicStar Mare Lease Litig., 727 F.3d 473, 487 (6th Cir. 2013)).

 Racketeering activity, or predicate acts, “consists of acts which are indictable under a number of

 federal statutes listed in 18 U.S.C. § 1961(B).” Heinrich v. Waiting Angels Adoption Servs., Inc.,

 668 F.3d 393, 404 (6th Cir. 2012). Here, Plaintiffs’ RICO claim against Defendant Lu is



                                                   8
Case: 2:19-cv-03329-ALM-KAJ Doc #: 204 Filed: 07/28/20 Page: 9 of 13 PAGEID #: 2293




 predicated on at least nine underlying criminal allegations: (1) Bribery of Public Officials and

 Witnesses, 18 U.S.C. § 201; Theft or Embezzlement from Employee Benefit Plan, 18 U.S.C. §

 664; (3) Frauds and Swindles (“Mail Fraud”), 18 U.S.C. § 1341; (4) Fraud by Wire, Radio, or

 Television (“Wire Fraud”), 18 U.S.C. § 1343; (5) Obstruction of Proceedings before Departments,

 Agencies, and Committees, 18 U.S.C. § 1505; (6) Hobbs Act Extortion, 18 U.S.C. § 1951; (7)

 Interstate and Foreign Travel or Transportation in Aid of Racketeering Enterprises, 18 U.S.C. §

 1952; (8) Laundering of Monetary Instruments, 18 U.S.C. § 1956(i); and (9) Retaliation, 18 U.S.C.

 § 1513(e). Against this backdrop, the Court will turn to each of Defendant Lu’s arguments.

                  1. Whether Plaintiffs Invoked a Specific Section of the RICO Statute

          Defendant Lu argues that Plaintiffs’ Complaint should be dismissed because it fails to

 identify which section of the RICO statute Plaintiffs are invoking. Contrary to Defendant Lu’s

 contention, however, a review of the Complaint shows Plaintiffs invoke three different sections of

 the RICO statute: 18 U.S.C. § 1962(B) against Defendant Lu and others, 18 U.S.C. § 1962(C)

 against all Defendants, and 18 U.S.C. § 1962(D) against all Defendants.2 See Doc. 1 at 251-253.


 2
     18 U.S.C. § 1962(B):
          It shall be unlawful for any person through a pattern of racketeering activity or through
          collection of an unlawful debt to acquire or maintain, directly or indirectly, any interest in
          or control of any enterprise which is engaged in, or the activities of which affect, interstate
          or foreign commerce.
     18 U.S.C. § 1962(C):
          It shall be unlawful for any person employed by or associated with any enterprise engaged
          in, or the activities of which affect, interstate or foreign commerce, to conduct or
          participate, directly or indirectly, in the conduct of such enterprise’s affairs through a
          pattern of racketeering activity or collection of unlawful debt.
     18 U.S.C. § 1962(D):
          It shall be unlawful for any person to conspire to violate any provisions of subsection (a),
          (b), or (c) of this section.

                                                    9
Case: 2:19-cv-03329-ALM-KAJ Doc #: 204 Filed: 07/28/20 Page: 10 of 13 PAGEID #: 2294




 It thus follows that Plaintiffs have identified which section(s) of the statute they bring their claims

 under -- all three.

                 2. Whether Plaintiffs Pled a RICO Claim with Sufficient Particularity

         Next, Defendant Lu asserts that Plaintiffs’ Complaint should be dismissed because

 Plaintiffs failed to plead a RICO claim with sufficient facts and particularity. Specifically,

 Defendant Lu argues that two of the alleged predicate offenses -- Mail Fraud, 18 U.S.C. § 1341,

 and Wire Fraud, 18 U.S.C. § 1343 -- are based on fraud and, therefore, must comply with the

 heightened pleading requirements of Federal Rule of Civil Procedure 9(b). Under Rule 9(b),

 Plaintiffs were required to plead the “time, place and content, the nature of a defendant’s fraudulent

 scheme, and the injury resulting from the fraud[.]” United States ex rel. SNAPP, Inc. v. Ford

 Motor Co., 532 F.3d 496, 504 (6th Cir. 2008).

         Here, Plaintiffs’ Complaint fails to set forth any facts demonstrating Defendant Lu used

 the postal service, or other interstate mail carrier, to carry out fraudulent acts, such as to constitute

 mail fraud under 18 U.S.C. § 1341. Similarly, Plaintiffs’ wire fraud claim against Defendant Lu

 under 18 U.S.C. § 1343 fails to set forth with any particularity facts that establish Defendant Lu

 violated the statute. There was only one allegation against Defendant Lu involving the use of

 electronic transmittal3:

         Defendant Hsiu-Chen Lu sent emails to Plaintiff Moses McCormick on June 16th, 2016
         two days after she filed her false divorce complaint and stated that the children really
         wanted to see him and she wants him to pick them up and spend time with him because its


 3
   In another area of the Complaint pertaining to Defendant Stacey Gilbert-Osborne, Plaintiffs claim
 that Defendant Lu was advised to call the Akron Police Department and direct them to Plaintiff
 Moses McCormick’s mother’s home for the purpose of having their children “unconstitutionally
 removed” from his care. See Doc. 1 at 197. But even assuming this act was intended to serve as
 a basis for the wire fraud allegation against Defendant Lu, Plaintiffs’ Complaint fails to set forth
 with particularity, as required by Rule 9(b), when this call took place or what Defendant Lu may
 have said over the phone to the police.

                                                    10
Case: 2:19-cv-03329-ALM-KAJ Doc #: 204 Filed: 07/28/20 Page: 11 of 13 PAGEID #: 2295




         father’s day. This act is inconsistent with her allegation of him being abusive and cruel
         which proves inconsistency in her divorce complaint.

 Doc. 1 at 186. But these emails, which Plaintiffs concede do not support Defendant Lu’s alleged

 lies, were not sent in furtherance of any fraudulent scheme. See United States v. Merklinger, 16

 F.3d 670, 678 (6th Cir. 1994) (“To support a conviction for wire fraud, 18 U.S.C. § 1343, the

 government must prove: (1) the existence of a scheme to defraud, (2) use of wire communications

 in furtherance of the scheme, and (3) that the scheme was intended to deprive a victim of money

 and property.”) (emphasis added). Accordingly, to the extent Plaintiffs’ RICO claim against

 Defendant Lu is based on the predicate crimes of mail or wire fraud under 19 U.S.C. §§ 1341 and

 1343, this claim is DISMISSED.4

                             3. Whether Plaintiffs Asserted a Cognizable Injury

         Last, Defendant Lu argues that Plaintiffs’ Complaint should be dismissed because it fails

 to identify an injury to Plaintiffs’ business or property resulting from Defendant Lu’s alleged

 misconduct. This argument, however, is unpersuasive.

         Plaintiffs allege that Defendant Lu conspired with other actors to, among other things, file

 false claims, lie in court, bribe court officials, and conceal financial accounts to deprive Plaintiff

 Moses McCormick of $300,000 in assets and immobilize him from pursuing public work. See

 Alexander, 804 F.3d at 1206 (“The underlying substance of this case—the fact that it happens to

 arise in the domestic relations context—does not affect our analysis of whether the defendants

 engaged in the charges here: racketeering and conspiracy.”). These allegations suffice to establish



 4
  Defendant Lu did not raise a specific challenge to the other predicate crimes listed in Plaintiffs’ Complaint.
 McPherson v. Kelsey, 125 F.3d 989, 995-96 (6th Cir. 1997) (“[I]ssues adverted to in a perfunctory manner,
 unaccompanied by some effort at developed argumentation, are deemed waived. It is not sufficient for a
 party to mention a possible argument in the most skeletal way, leaving the court to . . . put flesh on its
 bones.”).

                                                       11
Case: 2:19-cv-03329-ALM-KAJ Doc #: 204 Filed: 07/28/20 Page: 12 of 13 PAGEID #: 2296




 that Defendant Lu acted in concert with others and was the proximate cause of Plaintiffs’ injuries.

 See Pik-Coal Co. v. Big Rivers Elec. Corp., 200 F.3d 884, 889 (6th Cir. 2000) (holding that to

 sustain a civil RICO action a “plaintiff must plead and prove proximate causation.”) (internal

 quotations omitted). Moreover, no matter how implausible Plaintiffs’ factual allegations appear

 to be, the Court cannot dismiss the Complaint simply because it does not believe that the claims

 therein are true. See Columbia Nat. Res., Inc. v. Tatum, 58 F.3d 1101, 1109 (6th Cir. 1995) (“[A]

 judge may not grant a Rule 12(b)(6) motion based on a disbelief of a complaint’s factual

 allegations.”).

                    D. Whether Plaintiffs’ Claims can be Dismissed as Frivolous

         Finally, Defendant Lu moves for judgment on the pleadings, arguing Plaintiffs’ claims

 against her are frivolous. But while Plaintiffs’ factual allegations may be exaggerated, at this stage,

 these allegations must be accepted as true. See Winget, 510 F.3d at 581. Accordingly, the Court

 will not dismiss Plaintiffs’ claims on this basis.

         As a final note, Plaintiffs should be aware that they will not be afforded the same level of

 deference at the summary judgment stage with respect to their factual allegations. Indeed,

 Plaintiffs will be required to support their allegations with actual evidence. A failure to do so will

 result in the dismissal of this case with prejudice.

                                          V. CONCLUSION

         For the reasons stated herein, the Court GRANTS IN PART and DENIES IN PART

 Defendant Lu’s Motion to Dismiss [#146]. To the extent Plaintiffs alleged that Defendant Lu’s

 participation in the RICO scheme is predicated on acts of mail or wire fraud, those claims are

 DISMISSED. The other alleged predicate crimes, however, will continue to serve as a basis for

 the federal RICO claim.



                                                      12
Case: 2:19-cv-03329-ALM-KAJ Doc #: 204 Filed: 07/28/20 Page: 13 of 13 PAGEID #: 2297




       IT IS SO ORDERED.



                                       __
                                      ALGENON L. MARBLEY
                                      CHIEF UNITED STATES DISTRICT JUDGE

 DATED: July 28, 2020




                                        13
